Exhibit 10.2

 

 

H:\TM Images\StJoe-R.jpg [joe20180930ex10247eb16001.jpg]

 

 

 

 

September 17, 2018

 

Mr. Kenneth M. Borick, Esquire

26 Pointe Court

Santa Rosa Beach, Florida  32459

 

 

Dear Ken,

 

It has been a pleasure working with you over the past few weeks. The purpose of
this letter is to initiate the process for you to provide legal services to The
St. Joe Company ("St. Joe"). We anticipate those matters will initially be
Securities & Exchange Commission (“SEC”) related and various real estate
oriented matters.

 

For this purpose, I attach a copy of St. Joe's Outside Counsel Guidelines.
Please review and advise if you see any challenges related to offering services
in compliance with these guidelines.    

 

St. Joe agrees to compensate you for services rendered in connection with any
matters covered by this Agreement according to your standard hourly rate of
$300.00, plus actual expenses incurred.  We would ask that you be mindful of our
interest in controlling the costs of legal services, and make every effort to
represent St. Joe efficiently and in a cost-effective manner.

 

We ask that you send St. Joe your invoices for fees and costs each month. Please
provide an invoice for each project assigned.  We ask that you include with each
invoice a reasonably detailed description of the services and costs covered by
the invoice, along with the subject matter. 

 

The files and work product materials (“client file”) of St. Joe generated or
received by you will be maintained by you in your office.  At the conclusion of
the representation, the client file will be stored by you in accordance with
your document retention policies but held no longer than 5 years unless
specifically directed otherwise by St. Joe or unless the client file is
requested by St. Joe in which event you will return the client file to St. Joe
assuming all fees and obligations established in this Agreement have been
satisfied in accordance with the terms herein.

 



The St. Joe Company    133 S. Watersound Parkway, Watersound, Florida
32461    850-231-6400    www.joe.com

--------------------------------------------------------------------------------

 

 

 

Either party may terminate this Agreement upon providing prior written notice to
the other party at its regular place of business.  All expenses due and payable,
if any, in accordance with this Agreement shall accrue and become payable
pursuant to the terms of this Agreement through the date of termination.

 

This Agreement shall be deemed fully executed upon its signing by St. Joe and
you.  The contract formed between St. Joe and you shall be the operational
contract between the parties.

 

This Agreement constitutes the entire agreement between the parties.

 

 

 

Accepted and Agreed to:

 

Kenneth M. Borick, EsquireThe St. Joe Company

 

By: _/s/ Kenneth M. Borick___By: _/s/ Elizabeth J. Walters___

 

Date: _9/18/18_____________Date: _9/18/18______________

 



 

 

--------------------------------------------------------------------------------

 

 

 

StJoe-R [joe20180930ex10247eb16001.jpg]

GUIDELINES FOR OUTSIDE COUNSEL

2018

We at The St. Joe Company value our relationships with our outside counsel and
recognize their valuable contributions to our success.  Our Legal Department’s
mission is to ensure that the Company receives high quality and cost effective
legal services that support our business.  We believe that partnering with our
outside counsel furthers that mission. 

The following guidelines are intended to foster mutual confidence and minimize
difficulties by ensuring that our relationship with outside counsel operates
according to clear and workable principles.   This should enable both our Legal
Department and outside counsel to perform their legal services in the most
efficient and effective manner possible.

1.  RETENTION BY LEGAL DEPARTMENT ONLY.  To assure coordination and
effectiveness, our Legal Department is responsible for the management and
direction of the Company’s legal services.  Your retention for legal services in
a particular matter should be through the Legal Department.  However, in certain
instances you may be contacted directly by one of our business people.  If this
happens, it is your responsibility to confirm retention and the scope of your
assignment with the Legal Department in writing before work is performed by your
firm.  If you are not properly retained or work is not properly authorized by a
lawyer in the Legal Department for any matter, you will not be paid for services
performed in connection with such matter. 

2.  CONTROL OF THE MATTER.  As in any attorney-client relationship, the client
will make all substantive decisions about the course of the matter.  Since the
Legal Department is responsible for the management of our legal services, a
lawyer in the Legal Department will be responsible for ensuring that appropriate
Company personnel are adequately informed and make the necessary substantive
decisions about the matter and that you are kept appropriately informed about
both our objectives and pertinent business issues and developments.  You should
forward copies of all substantive correspondence and substantive internal memos
to the Legal Department and regularly apprise the Legal Department of all
significant developments in the matter.  You should consult with the assigned
lawyer sufficiently in advance of any date by which a significant decision must
be made.   The assigned lawyer should also be given sufficient opportunity and
time to review drafts of all significant documents that will be provided to
third parties on the Company’s behalf.

3.  STAFFING.  We rely on you to select the appropriate attorneys and legal
assistants in your firm to work on our matters.  However, you should consult
with the Company lawyer assigned to the matter on your selection of the team and
their respective anticipated involvement, and confer with the assigned lawyer if
a change is contemplated. We expect you to attempt to minimize legal expenses by
relying on junior attorneys or paralegals for less demanding tasks where
appropriate.  Clerical tasks should be performed by secretarial staff and not by
paralegals.  We do not expect to be billed for clerical work, regardless of who
performs it.  We also do not expect to be billed for time spent educating a
junior associate or re-educating a replacement person. 



1

--------------------------------------------------------------------------------

 

 

Although many companies prohibit charges related to internal “office conference”
time, we have rejected this practice. We respect the need for, and the value of,
lawyers consulting with their colleagues to obtain specialized information and
analysis but we expect you to use your discretion in utilizing such conferences.

4.   RETENTION OF OTHER PROFESSIONAL SERVICES.  If local counsel, consultants,
experts or vendors are needed, the assigned lawyer from the Legal Department
must approve such retention in advance. 

5.  CONFLICTS OF INTEREST.  We expect to be fully advised in writing of any
potential conflict of interest, including conflicts arising from the subject
matter of the representation.  We will not retain counsel who take legal or
regulatory positions that are detrimental to the Company’s interests.  (Examples
would be class action lawsuits against developers or home builders for
construction defects; representing plaintiffs seeking damages for mold.) 

In dealing with requests for waivers of conflicts of interest, we try to be
flexible and practical.  Requests for conflict waivers should be directed to
Elizabeth J. Walters, Senior Vice President and General Counsel.  All waivers
must be in writing signed by Elizabeth J. Walters and may be limited in scope
and duration.

6.  COST CONSCIOUSNESS.  Minimizing the cost of legal services is clearly a
priority of the Legal Department.  We expect you to make a conscientious effort
to control the cost of your activities on our behalf.  In some instances we may
be able to assist you by using Company staff and/or lawyers, and we expect that
the opportunity for such teaming will be discussed on every matter.  

7.  FEES AND BILLING.  Billing can be a sensitive area in the relationship
between attorneys and their clients.  We believe that adhering to these
guidelines and carefully reviewing each bill before you send it to us to
determine if time has been efficiently and productively spent will avoid many
problems.  If obvious questions are raised by a billing statement (e.g., legal
research by a partner) that you think are justifiable, please discuss your
reasons in your cover letter.  Likewise, if time has been written off because of
inefficiency, training or other reasons, it is to your advantage to let us
know. 

In order to avoid misunderstandings, we will agree on billing rates for each
timekeeper or class of timekeeper assigned to the Company.  Once agreed upon,
the scheduled billing rates shall remain in effect until we agree on a new
schedule.

Bills should be mailed or emailed to Elizabeth J. Walters, Senior Vice President
and General Counsel, 133 South Watersound Parkway, Watersound, Florida 32461 or
lisa.walters@joe.com.   Unless otherwise approved, billing statements for
services rendered and disbursements incurred should be submitted monthly within
30 days of the completion of the month.  Unless otherwise approved in advance,
we will not pay bills showing time and expense charges that are more than 90
days old.    

Bills should clearly identify the matter or matters covered.  Please also
indicate in the bill the name of the Legal Department attorney assigned to the
matter.  When a bill covers multiple matters, each matter should be separately
identified along with its related fees, expenses and disbursements, and the name
of the assigned attorney.  We expect the bill to be easily understood and to
contain at least the following information:



2

--------------------------------------------------------------------------------

 

 

 

·



Dates service was performed

·



Timekeeper who worked on the matter

·



Amount of time each timekeeper worked on the matter

·



Brief descriptive summary of the work performed

·



Hourly rates of each timekeeper

·



Disbursement details (e.g., number of pages copied and cost per page)

 

Disbursements (which include outgoing faxes, copying, Westlaw and Lexis, long
distance phone calls and postage) should be charged at your direct cost with no
mark-ups or service fees added. 

We consider certain costs part of your unreimbursable overhead.  As a result,
unless we otherwise agree in writing in advance, we will not accept charges for
the following items:  computer, word processing or email charges; rent;
conference room charges; office supplies; library use and materials;
proofreaders; meals; taxis and limos for employees to get to and from the office
(including at night); support staff salaries and overtime; and local telephone
calls. 

Do not bill us for administrative time, such as preparing our bills, arranging
for staffing or making travel arrangements.  You may bill us for preparing
auditor responses; that time we do not consider to be administrative.

Any travel for us beyond 25 miles should be approved in advance by the Legal
Department lawyer assigned to the matter.  Although we expect to be billed for
time spent in transit, if work is done for another client while in transit, that
time should obviously not be billed to us.  Unless agreed upon in advance, time
away from home or the office which is not in transit and not spent performing
legal services for us will not be compensated.  We expect you to make every
effort to keep out-of-pocket disbursements for travel and related expenses at
reasonable levels. 

8.  ALTERNATIVE BILLING ARRANGEMENTS.  Although we usually pay for legal work on
an hourly basis, we are increasingly interested in innovative fee proposals.  We
encourage you to suggest such proposals to us.

9.  REPORTING VIOLATIONS OF LAW OR BREACHES OF FIDUCIARY DUTY.  Outside counsel
representing us with attorneys who appear and practice before the SEC are
obviously expected to fully comply with the SEC’s rules under Section 307 of the
Sarbanes-Oxley Act.  Any reputable events should be reported to Elizabeth J.
Walters, Senior Vice President and General Counsel.  In addition, we ask any
attorney who becomes aware of or has concerns about any threatened, on-going or
past violation of a federal, state or local law or regulation, breach of
fiduciary duty, or violation of JOE policy by the Company, any of our
subsidiaries, or any of our employees, officers, directors or agents, to
immediately report the situation to the Legal Department.    

10.  MEDIA CONTACT.  Do not discuss our matters with the press unless
specifically authorized in advance.  Any inquiries from the press must be
referred to Elizabeth J. Walters, Senior Vice President and General Counsel,
(850) 231-6400.

11.  REFERENCES IN MARKETING MATERIALS.  You may not use the Company’s name in
any of your marketing materials, press releases, websites or attorney bios
without the advance written approval from Elizabeth J. Walters, Senior Vice
President and General Counsel.



3

--------------------------------------------------------------------------------

 

 

 

12.  GIFTS.  The Company’s Code of Conduct prohibits all employees from
receiving tangible gifts with a market value in excess of $100 or any gifts in
the form of cash or marketable securities. Frankly, we would prefer that instead
of sending us gifts you make a donation to charity.  Meals for business
purposes, occasional invitations to local functions or sporting events or
routine hospitality customary in the community may be accepted.  Any prohibited
gifts will be returned to you or, if not feasible to return, will be turned over
to the Company for disposition or use as Company property.

Questions about the appropriateness of proposed gifts or entertainment should be
directed to the Elizabeth J. Walters, Senior Vice President and General Counsel.

13.  DOCUMENTATION.  To eliminate costly duplication of research efforts and
assure consistency in the handling of our matters, we expect you to email to the
Legal Department lawyer assigned to the matter all completed research memoranda,
briefs, pleadings and transaction documents.  With respect to our transaction
work, all closing documents should be emailed to our assigned attorney or
paralegal in pdf format. 

14.  MISCELLANEOUS.  We have very carefully and thoughtfully selected you as one
of our outside law firms because of our confidence in your ability and
judgment.  We value and rely on your judgment and advice and consider you part
of the JOE team.  If you are aware of any shortcomings in our procedures or
personnel, please let us know.  We are always looking for ways to improve and
appreciate your assistance.  It is also important that you always tell us what
we need to hear and not what you think we want to hear.  Finally, the Legal
Department has a goal to return all phone calls and respond to all emails within
24 hours.  We urge you to make this your goal as well.

 

 

4

--------------------------------------------------------------------------------